      Case 2:20-cv-00248-WHA-JTA Document 13 Filed 05/29/20 Page 1 of 1




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

DARRYL LYNN DIXON, #161637,                    )
                                               )
            Plaintiff,                         )
                                               )
       v.                                      ) CIVIL ACTION NO. 2:20-CV-248-WHA
                                               )
KAY IVEY, et.al,                               )
                                               )
            Defendants.                        )

                                           ORDER

        On May 6, 2020, the Magistrate Judge entered a Recommendation (Doc. #9) to

which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2.   The plaintiff=s motion for class certification is DENIED.

       3. This case, with respect to the claims presented by the plaintiff, is referred back

to the Magistrate Judge assigned this case for further appropriate proceedings.

       DONE this 29th day of May, 2020.



                                 /s/ W. Harold Albritton
                                SENIOR UNITED STATES DISTRICT JUDGE
